DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 11/22/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Harber et al (US 8,104,566) in view of McGowan et al (US 6,577,909).  Harber discloses:
A work vehicle comprising: 
a cab 13; 
a driver's seat 30 disposed inside the cab; 
a first steering device 31 disposed in front of the driver's seat 30, the first steering device 31 being configured to perform a steering operation of the vehicle while an operator is sitting in the driver’s seat and facing forward; and 
a second steering device 84 disposed to a side of the driver's seat 30, the second steering device 84 being configured to perform a steering operation of the vehicle while an operator is sitting in the 

With regard to claim 2, Harber discloses an armrest 38 disposed to a rear of the second steering device 84.

With regard to claim 3, Harber discloses a work implement 18; and 
a work implement operating tool 80 disposed in front of the second steering device 84, the second steering device being disposed to a rear of the work implement operating tool.

With regard to claim 5, McGowan teaches wherein the control unit is configured to disable the steering operation with the second steering device when the seating sensor detects that the operator is not sitting in the driver's seat and at least one other condition is satisfied (“A determination is made regarding if the machine is running, and if an operator is present. Additionally, a determination is made in regard to at least one of a plurality of critical parameters being changed beyond a predetermined .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harber and McGowan, as applied to claims 1-3 and 5 above, and further in view of Shibata (US 9,217,240).  Harber and McGowan disclose the work implement as disposed in front and below the cab such that the work implement is visible to the operator sitting in the driver's seat.  However, Harber and McGowan fail to explicitly disclose wherein the cab has a floor that is formed in a tapered shape toward a front when viewed from above.  Fig, 2 of Shibata teaches a work vehicle similar to that of Harber and McGowan and including a floor 6a that is formed in a tapered shape toward a front when viewed from above.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the work vehicle of Harber and McGowan with the teaching of Shibata’s tapered floor to allow for the cab to be as compact as possible.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harber et al (US 8,104,566) in view of Vitale et al (US 7,899,597).  Harber discloses:
A work vehicle comprising: 
a cab 13; 

a first steering device 31 disposed in front of the driver's seat 30, the first steering device 31 being configured to perform a steering operation of the vehicle while an operator is sitting in the driver’s seat and facing forward; and 
a second steering device 84 disposed to a side of the driver's seat 30, the second steering device 84 being configured to perform a steering operation of the vehicle while an operator is sitting in the driver’s seat and facing forward.  Harber fails to explicitly disclose a seating sensor configured to detect whether or not an operator is sitting in the driver's seat, and a control unit configured to disable the steering operation with the second steering device when the seating sensor detects that the operator is not sitting in the driver's seat.  Vitale teaches “A work machine uses an operator presence detection strategy to enable or disable the work machine. A plurality of sensors provide independent indications of operator presence. These sensors may include a seat sensor, an inching pedal sensor, a transmission output speed sensor and a conveyance gear sensor. The work machine is enabled if at least one sensor indicates the presence of an operator; however, the work machine is disabled if none of the sensors indicate an operator” (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Harber with the teaching of Vitale’s operator presence detection strategy such that the vehicle shuts down, including the second steering device, if none of the sensors indicate an operator to prevent potential damage to the machine.

With regard to claim 2, Harber discloses an armrest 38 disposed to a rear of the second steering device 84.

With regard to claim 3, Harber discloses a work implement 18; and 


With regard to claim 5, Vitale teaches wherein the control unit is configured to disable the steering operation with the second steering device when the seating sensor detects that the operator is not sitting in the driver's seat and at least one other condition is satisfied (see Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Harber with the teaching of Vitale such that the vehicle is shut down based on further conditions to avoid costly and annoying delays through misdetection of the absence of an operator.
  Further, with regard to claims 6-9, Vitale teaches wherein the at least one other condition includes: a traveling speed of the work vehicle being equal to or slower than a prescribed speed (see box 55 in the flowchart of Fig. 2); a travel lever of the work vehicle being in a neutral position (see box 56 in the flowchart of Fig. 2); and a brake pedal of the work vehicle not being pressed (see box 57 in the flowchart of Fig. 2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harber and Vitale, as applied to claims 1-3 and 5-9 above, and further in view of Shibata (US 9,217,240).  Harber and Vitale disclose the work implement as disposed in front and below the cab such that the work implement is visible to the operator sitting in the driver's seat.  However, Harber and Vitale fail to explicitly disclose wherein the cab has a floor that is formed in a tapered shape toward a front when viewed from above.  Fig, 2 of Shibata teaches a work vehicle similar to that of Harber and Vitale and including a floor 6a that is formed in a tapered shape toward a front when viewed from above.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the work vehicle of Harber and Vitale with the teaching of Shibata’s tapered floor to allow for the cab to be as compact as possible.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	March 10, 2022


/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616